internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-120702-03 date date legend distributing controlled business a business b business c business d sector e shareholder f shareholder g a b plr-120702-03 dear this is in response to your letter dated date on behalf of distributing requesting rulings under sec_355 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the material information is summarized below distributing is a closely-held corporation that is the common parent of an affiliated_group that files a consolidated federal_income_tax return on a calendar_year basis distributing has one class of common_stock and one class of preferred_stock outstanding the common_stock of distributing is held approximately a by shareholder f and b by shareholder g the preferred_stock is entirely held by shareholder g distributing is a holding_company whose subsidiaries are engaged principally in business a business b business c and business d controlled is a wholly-owned subsidiary of distributing controlled is a holding_company whose subsidiaries are engaged principally in sector e of business b distributing has supplied information indicating that each of business a business b business c and business d including sector e have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for what has been represented to be a valid business reason distributing proposes the following transaction the distribution distributing will distribute of the stock of controlled to the shareholders of distributing in proportion to their total stock holdings in distributing at the time of the distribution distributing has made the following representations in connection with the distribution a the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing after the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-120702-03 c the five years of financial information submitted on behalf of distributing and each of the subsidiary corporations of distributing relied on to satisfy the active business requirement of sec_355 are representative of each such corporation’s present operations and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 e immediately after the distribution at least of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 f following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees g the distribution of the stock of controlled is carried out for the following corporate business_purpose to achieve cost savings in sector e the transaction is motivated in whole or substantial part by this corporate business_purpose h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business j immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account of distributing with respect to the stock of controlled will be included in income immediately before the distribution k payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l the distribution is not part of a plan or series of related transactions within the meaning of code ' e pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or controlled plr-120702-03 based solely on the information submitted and the representations made we have concluded that no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the stock of controlled in connection with the distribution sec_355 the combined basis of the stock of distributing and controlled in the hands of each of the shareholders of distributing immediately after the distribution will be the same as the basis of the distributing stock held by each such shareholder immediately prior to the distribution sec_358 the holding_period of the stock of controlled to be received by the distributing shareholders will in each case include the holding_period of the distributing stock held by each such shareholder prior to the distribution provided that the shares of distributing were held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely marlene p oppenheim senior counsel office of associate chief_counsel corporate
